May 07, 2010


Mr. Gerard Fazio
Owen & Fazio, P.C.
10440 North Central Expressway, Suite 1450
Dallas, TX 75231

Honorable Carlos Villa
County Court at Law #5
El Paso County Court House
500 East San Antonio #806
El Paso, TX 79901
Mr. Joseph Gabriel Isaac
Scherr & Legate, PLLC
One Texas Tower
109 N. Oregon Street, 12th Floor
El Paso, TX 79901

RE:   Case Number:  09-0786
      Court of Appeals Number:  08-09-00174-CV
      Trial Court Number:  2009-980

Style:      IN RE  ODYSSEY HEALTHCARE, INC. AND GEORGE PORTILLO

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or  call  (512)463-1312  ext.  41367.   The
stay order issued October 9, 2009 is lifted.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk


                                       |cc:|Ms. Delia       |
|   |Briones         |
|   |Ms. Denise      |
|   |Pacheco         |